               Case 4:19-cv-04980-PJH Document 202 Filed 03/10/21 Page 1 of 3




     BRIAN M. BOYNTON
 1
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS, SBN 220932
     Branch Director
 4
     KERI L. BERMAN
 5   KUNTAL V. CHOLERA
     JOSHUA M. KOLSKY, DC Bar No. 993430
 6   Trial Attorneys
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8     P.O. Box 883
       Washington, D.C. 20044
 9     Telephone: (202) 305-7664
10     Facsimile: (202) 616-8470
       Email: joshua.kolsky@usdoj.gov
11
     Attorneys for Defendants
12
13                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
     __________________________________________
15                                                          )
16   LA CLINICA DE LA RAZA, et al.,                         )      Case No. 4:19-cv-04980-PJH
                                                            )
17           Plaintiffs,                                    )
             v.                                             )
18
                                                            )      NOTICE
19   DONALD J. TRUMP, et al.                                )
                                                            )
20           Defendants.                                    )
                                                            )      Judge: Hon. Phyllis J. Hamilton
21
22                                                     NOTICE

23           Defendants hereby notify the Court that, yesterday (March 9, 2021), DHS released a
24
     statement indicating that (i) it “has determined that continuing to defend the final rule,
25
     Inadmissibility on Public Charge Grounds . . . is neither in the public interest nor an efficient use
26
27   of limited government resources,” (ii) the Department of Justice is no longer “pursu[ing] appellate

28   review of judicial decisions invalidating or enjoining enforcement of the 2019 Rule,” and (iii)


     La Clinica de La Raza v. Trump, No. 19-4980-PJH
     Notice
               Case 4:19-cv-04980-PJH Document 202 Filed 03/10/21 Page 2 of 3




     “[o]nce the previously entered judicial invalidation of the 2019 Rule becomes final, the 1999
 1
 2   interim field guidance on the public charge inadmissibility provision (i.e., the policy that was in

 3   place before the 2019 Rule) will apply.” Ex. A.
 4
             Consistent with DHS’s statement, Defendants filed a motion to voluntarily dismiss its
 5
     appeal of the Northern District of Illinois’s Order granting Plaintiffs’ Motion for Summary
 6
 7   Judgment, and permanently vacating the 2019 Rule (ECF No. 221). See Unopposed Motion to

 8   Voluntarily Dismiss, No. 20-3150, ECF No. 23 (7th Cir. March 9, 2021). The Seventh Circuit
 9   promptly granted this motion, and concurrently issued its mandate. See Order Dismissing Appeal,
10
     No. 20-3150, ECF No. 24-1 (7th Cir. March 9, 2021); Notice of Issuance of Mandate, No. 20-
11
     3150, ECF No. 24-2 (7th Cir. March 9, 2021).
12
13           Shortly afterwards, DHS issued another statement, confirming that “[f]ollowing the

14   Seventh Circuit dismissal,” the “final judgment from the Northern District of Illinois, which
15   vacated the 2019 public charge rule, went into effect” and, “[a]s a result, the 1999 interim field
16
     guidance on the public charge inadmissibility provision (i.e., the policy that was in place before
17
     the 2019 public charge rule) is now in effect.” Ex. B.
18
19           Defendants will confer with Plaintiffs, over whether any further proceedings in this

20   matter—including further briefing over Plaintiffs’ Motion for Summary Judgment (ECF No.
21
     199)— are necessary in light of the aforementioned developments.
22
23
24
25
26
27
28


     La Clinica de La Raza v. Trump, No. 19-4980-PJH
     Notice
               Case 4:19-cv-04980-PJH Document 202 Filed 03/10/21 Page 3 of 3




 1
 2   Dated: March 10, 2021                             Respectfully submitted,

 3
                                                       BRIAN M. BOYNTON
 4
                                                       Assistant Attorney General
 5
                                                       ALEXANDER K. HAAS, SBN 220932
 6                                                     Branch Director
 7
                                                       /s/ Kuntal Cholera
 8                                                     KERI L. BERMAN
                                                       KUNTAL V. CHOLERA
 9                                                     JOSHUA M. KOLSKY, DC Bar 993430
10                                                     JASON C. LYNCH
                                                       Trial Attorneys
11                                                     U.S. Department of Justice
                                                       Civil Division, Federal Programs Branch
12                                                     P.O. Box 883
13                                                     Washington, D.C. 20044
                                                       joshua.kolsky@usdoj.gov
14
                                                       Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          1
     La Clinica de La Raza v. Trump, No. 19-4980-PJH
     Motion to Dismiss
